              Case 2:18-cv-01422-RSL Document 69 Filed 07/30/21 Page 1 of 2



 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE
 7
      JON CROSSLAND,
 8
                                                                Cause No. C18-1422RSL
                             Plaintiff,
 9
                  v.                                            ORDER OF SUBSTITUTION
10
      WIDEORBIT, INC.,
11
                             Defendant.
12

13          This matter comes before the Court on plaintiff’s “Motion for Substitution of Party on
14   Behalf of the Estate of Plaintiff Jon Crossland.” Dkt. # 66. Federal Rule of Civil Procedure
15
     25(a)(1) provides:
16
            Substitution if the Claim Is Not Extinguished. If a party dies and the claim is not
17          extinguished, the court may order substitution of the proper party. A motion for
18          substitution may be made by any party or by the decedent’s successor or
19
            representative. If the motion is not made within 90 days after service of a statement
            noting the death, the action by or against the decedent must be dismissed.
20

21   Plaintiff served a statement noting Mr. Crossland’s death on March 11, 2021, and filed this
22   motion for substitution on July 2, 2021. The 90-day deadline may be extended under Fed. R. Civ.
23
     P. Rule 6(b), however, including after its expiration if the party failed to act due to “excusable
24
     neglect.” Zanowick v. Baxter Healthcare Corp., 850 F.3d 1090, 1094 (9th Cir. 2017). The Court
25
     finds excusable neglect in these circumstances, where there was a significant delay in the
26

27   appointment of a personal representative and the motion for substitution was filed promptly once

28   ORDER OF SUBSTITUTION - 1
              Case 2:18-cv-01422-RSL Document 69 Filed 07/30/21 Page 2 of 2



 1   that person was identified.
 2

 3
            The motion for substitution is GRANTED. The Clerk of Court is directed to substitute
 4
     “Karen Walters, Personal Representative of the Estate of Jon Crossland” in place of Jon
 5

 6   Crossland as plaintiff in this action. All future filings shall utilize the revised caption.

 7

 8
            Dated this 30th day of July, 2021.
 9

10
                                                 Robert S. Lasnik
11                                               United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER OF SUBSTITUTION - 2
